SheewiN, J.,
dissenting.— I cannot agree to the rule announced in the second division of the opinion.
DeeMee, J.,
dissenting.— On authority of Lanza v. Quarry Co., 124 Iowa, 659, I concur in the dissent of Si-ier-wiN, J. The question is not the competency of the testimony, but of the witness. Under section 4605 the testimony was competent by statute and the witness was made competent by statute. Regard must be had of the change in the statute brought into the law'by chapter 9, Acts 27th General Assembly.